           Case 1:03-cr-00825-JSR Document 40 Filed 12/10/19 Page 2 of 2

                                                                      USDCSDNY
                                                                      DOCUMENT              .
                                                                                            .   ...
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC#: _ _ _ __,_____
--------------------------------x
                                                                      DATE FILED:---1--fi:~~H-+-
 UNITED STATES OF AMERICA
                                                   ORDER
 - v. -

 JERMAL DIXON,                                     03 Cr. 825 (JSR), Sl 03 Cr. 825 (JSR), 04
                                                   Cr. 646 (JSR)
          Defendant.

--------------------------------x

        WHEREAS, the Government has requested access to the case file maintained by the
U.S. Probation Office for the defendant, Jermal Dixon, including records of communications and
supervising activity, so as to prepare for the hearing currently scheduled for December 17, 2019,
concerning reported violations of the conditions of supervised release by the defendant and to
comply with the Government's obligations pursuant to the Federal Rules of Criminal Procedure;
Br.ady v. Maryland, 373 U.S. 83 (1963); United States v. Giglio, 405 U.S. 763 (1972), and its
progeny; and Title 18, United States Code, Section 3500;

        IT IS HEREBY ORDERED that the U.S. Probation Office for this District provide a copy
of the case file maintained for the defendant, Jermal Dixon, including copies of communications
and supervising activity, to Assistant United States Attorney Micah Fergenson, for his review.


SO ORDERED:

Dated:      December   Ji,
                         2019
            New York, New York



                                                    United States District Judge




                                                                                        0
                             '
